Exhibit 10.1 STOCK PURCHASE AGREEMENT by and between NINE MILE SOFTWARE, INC., a Nevada corporation, and Damon M. Deru, Dated:As of August 26, 2011 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of August 26, 2011, is entered into by and between Nine Mile Software, Inc., a Nevada corporation (“Company”), and Damon M. Deru, an individual (“Buyer”), and is made with reference to the following matters: RECITALS A.Company is the sole owner of all of the issued and outstanding equity securities of TradeWarrior, Inc., a Nevada corporation (“TradeWarrior”). B.Company has entered into that certain Agreement and Plan of Merger (the “Merger Agreement”), dated as of August 22, 2011, with SaveDaily.com, Inc., a California corporation (“SaveDaily”), and SD Acquisition Inc., a California corporation wholly owned by Company (“Acquisition Sub”), pursuant to which Acquisition Sub will be merged with and into SaveDaily (the “Merger”), with SaveDaily as the surviving corporation and a wholly-owned subsidiary of Company. C.It is a condition precedent to the consummation and effectiveness of the Merger (the “Merger Closing” and the date of the Merger Closing, the “Merger Closing Date”) that Company sell to Buyer and Buyer acquire from Company all of the issued and outstanding equity interests in TradeWarrior and that Buyer indemnify Company, SaveDaily and those shareholders of SaveDaily prior to the Closing (the “Existing SaveDaily Shareholders”) for any and all liabilities of or claims against TradeWarrior and Company in existence, arising or relating to the periods prior to the Closing (such liabilities and claims being, the “Indemnified Liabilities”). D.Purchaser will receive a substantial benefit from the consummation of the Merger. E.It is the express intent of the parties hereto that SaveDaily and the Existing SaveDaily Shareholders shall be third-party beneficiaries of Buyer’s obligations in respect of the Indemnified Liabilities under this Agreement as if SaveDaily and the Existing SaveDaily Shareholders were parties to this Agreement. NOW, THEREFORE, in consideration of the mutual promises and covenants set forth herein and for such other good and valuable consideration, the adequacy and receipt of which are hereby acknowledged, the parties hereby agree as follows: ARTICLE I DEFINITIONS 1.1Specific Definitions.When used in this Agreement, the following terms shall have the following meanings: “Affiliate” shall mean, with respect to any Person (i)a Person directly or indirectly controlling, controlled by or under, control with such Person, (ii)a Person owning or controlling 10% or more of the outstanding voting securities of such Person or (iii)an officer, director, general partner, member or manager of such Person, or a member of the immediate family of an officer, director, general partner, member or manager of such Person.When the Affiliate is an officer, director, partner or manager of such Person or a member of the immediate family of an officer, director, general partner, member or manager of such Person, any other Person for which the Affiliate acts in that capacity shall also be considered an Affiliate.For these purposes, control means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, as trustee or executor, by contract or otherwise. “Agreement” shall mean this Stock Purchase Agreement, as the same may hereafter be amended, modified or supplemented from time to time. “Applicable Law” shall mean, with respect to any Person, any domestic or foreign, Federal, state or local statute, law, ordinance, rule, administrative interpretation, regulation, order, writ, injunction, directive, judgment, decree or other requirement of any Authority applicable to such Person or any of its Affiliates or ERISA Affiliates or any of their respective properties, assets, officers, directors, general partners, managers, employees, consultants or agents (in connection with such officer’s, director’s, general partner’s, manager’s, employee’s, consultant’s or agent’s activities on behalf of such Person or any of its Affiliates or ERISA Affiliates). “Authority” shall mean any governmental, regulatory or administrative body, agency or authority, any court or tribunal of judicial authority, any arbitrator or any public, private or industry regulatory authority, whether Federal, state, local or foreign. “Business Day” shall mean a day other than a Saturday, Sunday or other day on which commercial banks in Los Angeles, California are authorized or required by Applicable Law to close. “Buyer Documents” shall mean this Agreement and all other agreements, instruments and certificates to be executed and delivered by Buyer in connection with this Agreement. “Buyer Indemnified Parties” shall have the meaning specified in Section 8.1. “Closing” shall mean the consummation of the transactions contemplated in this Agreement. “Closing Date” shall mean the date upon which the Closing occurs. “Code” shall mean the Internal Revenue Code of 1986, as the same may hereafter be amended from time to time.Any reference to a specific section of the Code shall refer to the cited provisions as the same may be subsequently amended from time to time, as well as to any successor provision(s). “Company” shall have the meaning set forth in the introductory Paragraph hereof. 2 “Company Documents” shall mean this Agreement and all other agreements, instruments and certificates to be executed by Company in connection with this Agreement. “Contracts” of a Person shall mean all contracts, agreements, warranties, guaranties, indentures, bonds, options, leases, subleases, easements, mortgages, plans, collective bargaining agreements, licenses, commitments or binding arrangements of any nature whatsoever, express or implied, written or unwritten, and all amendments thereto, entered into or binding upon that Person or to which any property of that Person may be subject. “Effective Date of the Closing” shall have the meaning specified in Section 3.1 “Effective Time” shall mean 12:01 a.m. Los Angeles time on the Effective Date of the Closing. “Indemnification Claim” shall mean any claim for indemnification made by any of the Buyer Indemnified Parties pursuant to Section 8.1. “Indemnified Party” shall have the meaning specified in Section 8.1. “Indemnifying Party” shall have the meaning specified in Section 8.1. “Lien” shall mean any lien, encumbrance, pledge, mortgage, security interest, lease, charge, conditional sales contract, option, restriction, reversionary interest, right of first refusal, voting trust arrangement, preemptive right, claim under bailment or storage contract, easement or any other adverse claim or right whatsoever. “Losses” shall mean all damages, awards, judgments, assessments, fines, sanctions, penalties, charges, costs, expenses, payments, Taxes, diminutions in valueand other losses, however suffered or characterized, all interest thereon, all costs and expenses of investigating any claim, lawsuit or arbitration and any appeal therefrom, all actual attorneys’, accountants’ investment bankers’ and expert witness’ fees incurred in connection therewith, whether or not such claim, lawsuit or arbitration is ultimately defeated and, subject to ARTICLE VIII, all amounts paid incident to any compromise or settlement of any such claim, lawsuit or arbitration. “Merger Closing” shall have the meaning defined in Paragraph C of Recitals as set forth above. “Merger Closing Date” shall have the meaning defined in Paragraph C of Recitals as set forth above. “Order” shall mean any decree, order, judgment, writ, award, injunction, rule or consent of or by an Authority. “Person” shall mean any entity, corporation, company, association, joint venture, joint stock company, partnership, trust, organization, individual (including personal representatives, executors and heirs of a deceased individual), nation, state, government (including agencies, branches, departments, bureaus, boards, divisions and instrumentalities thereof), trustee, receiver or liquidator, as well as any syndicate or group that would be deemed to be a Person under Section 13(d)(3) of the Securities Exchange Act of 1934, as amended. 3 “Proceeding” shall have the meaning specified in Section 6.1. “Purchase Price” shall have the meaning specified in Section 2.2. “Tax” shall mean any federal, state, local or foreign tax, charge, fee, levy, deficiency or other assessment of whatever kind or nature (including without limitation, any net income, gross income, gross receipts, sales, use, value added, ad valorem, transfer, franchise, profits, license, withholding, payroll, employment, unemployment, excise, estimated, severance, stamp, occupation, real property, personal property, intangible property, occupancy, recording, minimum, environmental and windfall profits tax, including any liability therefor as a transferee (including without limitation under Section 6901 of the Code or any similar provision of Applicable Law), as a result of Treasury Regulation Section 1.1502-6 or any similar provision of Applicable Law, or as a result of any tax sharing or similar agreement, together with any interest, penalty, addition to tax or additional amount imposed by any Tax Authority.“Taxing” and Taxable” shall have the correlative meanings. “Transfer Taxes” shall mean all Taxes (other than Taxes measured on or by net income) incurred or imposed upon Buyer Company by reason of the transfer of the Purchased Shares to Buyer pursuant to this Agreement, including sales and use taxes, real property transfer taxes, excise taxes, and stamp, documentary, filing, recording, permit, license, registration or authorization duties or fees (including penalties and interest in respect of any of the foregoing). 1.2Interpretation; Construction.References in this Agreement to “Articles” and “Sections,” “shall be to the Articles and Sections of this Agreement, unless otherwise specifically provided; where the context or construction requires, all words applied in the plural shall be deemed to have been used in the singular, and vice versa; the masculine shall include the feminine and neuter, and vice versa; and the present tense shall include the past and future tense, and vice versa; the words “herein”, “hereof” and “hereunder” and words of similar import, when used in this Agreement, shall refer to this Agreement as a whole and not to any particular provision of this Agreement; and except as otherwise specified in this Agreement, all references in this Agreement (a) to any Person shall be deemed to include such Person’s permitted heirs, personal representatives, successors and assigns, (b) to any agreement, any document or any other written instrument shall be a reference to such agreement, document or instrument together with all exhibits, schedules, attachments and appendices thereto, and in each case as amended, restated, supplemented or otherwise modified from time to time in accordance with the terms thereof prior to the Effective Time and (c) to any law, statute or regulation shall be deemed references to such law, statute or regulation as the same may be supplemented, amended, consolidated, superseded or modified from time to time prior to the Effective Time. 4 ARTICLE II SALE AND PURCHASE OF EQUITY INTERESTS 2.1Transfer of Shares .On the terms and subject to the conditions set forth in this Agreement and in reliance upon the representations and warranties of the parties hereto, at the Closing, Company shall sell, transfer, convey, assign and deliver to Buyer, and Buyer shall purchase, acquire and accept from Company, all of the issued and outstanding shares (the “Purchased Shares”) of TradeWarrior.By acquiring the Purchased Shares, the parties hereto agree that Buyer will be deemed to have acquired ownership and control of all assets and property of TradeWarrior, both tangible and intangible, including, but not limited to all software rights to TradeWarrior, trademarks, copyrights and all other proprietary rights and property related to the TradeWarrior products, all office equipment, personal property and bank accounts, including, without limitation, those accounts set forth on Schedule A, held in the name or for the benefit of TradeWarrior. 2.2Purchase Price.The purchase price (the “Purchase Price”) for the Purchased Shares being purchased by Buyer from Company shall be (i) $100.00, (ii) 100,000 shares of Common Stock of Company, and (iii) the indemnification and hold harmless by Buyer set forth in Article 8 below] all of which shall be paid upon the Closing by transfer of immediately available funds to Company. 2.3Transfer Taxes.All Transfer Taxes imposed by any Tax Authority with respect to any transaction contemplated by this Agreement (if any) shall be duly and timely paid by Buyer, who shall also duly and timely file all Tax Returns in connection with such Transfer Taxes.Buyer shall give a copy of each such Tax Return to Company for its review with sufficient time for comments prior to filing, and shall give Company a copy of such Tax Return as filed, together with proof of payment of the Transfer Tax shown thereon, promptly after filing. ARTICLE III CLOSING 3.1Time and Place.The Closing shall take place on the Business Day when all of the conditions precedent to each party’s obligations hereunder have been satisfied or waived and Company shall have received the Purchase Price.Notwithstanding the foregoing, the Closing shall be deemed to be effective as of the Merger Closing Date (the “Effective Date of the Closing”). 3.2Transactions at the Closing.At the Closing, the following shall occur: (a)On the terms and subject to the conditions of this Agreement, Buyer shall pay the Purchase Price to Company by transfer of immediately available funds; (b)Company shall deliver the certificates representing the Purchased Shares to Buyer, if any, endorsed in blank; 5 (c)Buyer shall deliver to Company the certificates referred to in Sections 7.1 and 7.2; and (d)Company shall deliver, or cause to be delivered, to Buyer any and all other assignments, documents, instruments and conveyances requested by Buyer to effect the consummation of the transactions contemplated by this Agreement to evidence Buyer’s interest in and title to the Purchased Shares. The foregoing transactions shall be deemed to occur simultaneously at the Closing. ARTICLE IV REPRESENTATIONS AND WARRANTIES OF COMPANY REGARDING THE PURCHASED SHARES Company represents and warrants to Buyer that: 4.1Title to Purchased Shares.Company has good and marketable title tothe Purchased Shares to be transferred to Buyer, and upon consummation of the purchase contemplated herein, Buyer will acquire from Company good and marketable title to such Purchased Shares, free and clear of all Liens. 4.2Authority to Execute and Perform Agreements.Company has the right, power and authorityto enter into, execute and deliver this Agreement and all other Company Documents and to transfer, convey and sell to Buyer at the Closing the Purchased Shares under the terms of this Agreement. 4.3Due Authorization; Enforceability.Company has taken all actions necessary to authorize the execution and delivery of this Agreement and the performance of the obligations under this Agreement and all other Company Documents.This Agreement and all other Company Documents have been duly and validly executed by Company and (assuming the due authorization, execution and delivery of Buyer) constitute the legal, valid and binding obligation of Company, enforceable against such Company in accordance with their terms, except as the same may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or similar Applicable Laws affecting creditors’ rights generally or by general equitable principles affecting the enforcement of contracts. 4.4No Broker.No financial advisor, broker, finder, agent or similar intermediary has acted for or on behalf of Company in connection with this Agreement or the transactions contemplated herein, and no financial advisor, broker, finder, agent or similar intermediary is entitled to any broker’s or finder’s or similar fee or other commission in respect of such transactions based on any agreement, arrangement or understanding with Company or any action taken by Company. 6 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER REGARDING COMPANY AND TRADEWARRIOR Buyer represents and warrants to Company, for the benefit of Company, SaveDaily and the Existing Shareholders: 5.1Authority; Due Authorization. (a)Authority to Execute and Perform Agreements.Buyer has all requisite power, authority and approvals required to enter into, execute and deliver this Agreement and all of the other Buyer Documents and to perform fully Buyer’s obligations hereunder and thereunder. (b)Due Authorization; Enforceability.Buyer has taken all corporate actions necessary to authorize it to enter into and perform fully its obligations under this Agreement and all of the other Buyer Documents to be executed by it and to consummate the transactions contemplated herein and therein.This Agreement has been duly and validly executed by Buyer Company and (assuming due authorization, execution and delivery by Company) constitutes the legal, valid and binding obligation of Buyer, enforceable against Buyer in accordance with its terms, except as the same may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or similar Applicable Laws affecting creditors’ rights generally or by general equitable principles affecting the enforcement of contracts. 5.2Merger Agreement Representations and Warranties.Buyer hereby represents and warrants, for its own account, all of the representations and warranties made by, or in respect of, Company pursuant to the Merger Agreement, as if such representations and warranties are expressly set forth herein. ARTICLE VI CONDITIONS PRECEDENT TO THE OBLIGATION OF EACH PARTY TO CLOSE The obligations of Company and Buyer to consummate the transactions contemplated herein shall be subject to the fulfillment, at or prior to the Closing, of each of the conditions set forth below (any of which may be waived by the parties in whole or in part): 6.1No Action or Proceeding.The consummation of the transactions contemplated herein shall not violate any Applicable Law.Further, no temporary restraining Order, preliminary or permanent injunction, cease and desist Order or other legal restraint preventing the consummation of the transactions contemplated herein, or imposing material damages in respect thereof, shall be in effect, nor shall there be any action or proceeding pending or threatened by any Person which seeks any of the foregoing or seeks to impose conditions which would be materially burdensome upon the businessof Company and which presents a substantial risk that the relief sought will be granted. 7 ARTICLE VII CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO CLOSE The obligation of Buyer to consummate the transactions contemplated herein shall be subject to the fulfillment, at or before the Closing Date, of each of the conditions set forth below (any of which may be waived by Buyer in whole or in part): 7.1Representations and Warranties.The representations and warranties of Company contained in this Agreement and in each other Company Document shall have been true and correct when made and shall be true and correct in all material respects on and as of the Closing Date with the same force and effect as though made on and as of the Closing Date, other than such representations and warranties as are made as of another specified date, which shall be true and correct as of such date, provided, however, that if any portion of any representation or warranty is already qualified by materiality, for purposes of determining whether this Section 7.1 has been satisfied, that portion of such representation or warranty as so qualified must be true and correct in all respects.At the Closing, Company shall have delivered to Buyer a certificate to such effect signed by an officer of Company and addressed to Buyer. 7.2Performance of Covenants.Each obligation of Company to be performed by Company on or before the Closing Date pursuant to the terms of this Agreement and each other Company Document shall have been duly performed on or before the Closing Date.At the Closing, Company shall have delivered to Buyer a certificate to such effect signed by an officer of Company and addressed to Buyer. ARTICLE VIII INDEMNIFICATION 8.1Indemnification by Company.Company shall indemnify, defend and hold harmless (i)Buyer, (ii)each of Buyer’s Affiliates, and (iii)each of their respective stockholders, members, partners, directors, officers, managers, employees, agents, attorneys and representatives (collectively, the “Buyer Indemnified Parties”), from and against any and all Losses which may be incurred or suffered by any Buyer Indemnified Party and which may arise out of or result from: (a)any breach of any representation, warranty, covenant or agreement of Company contained in this Agreement and (b)any and all actions, suits, proceedings, claims, demands, assessments, judgments, costs and expenses, including, without limitation, reasonable legal fees and expenses, incurred in enforcing this indemnity and the indemnity obligations of Company set forth elsewhere in this Agreement. 8 Notwithstanding anything to the contrary contained in this Agreement, Company’s obligation to indemnify the Buyer Indemnified Parties shall cease immediately upon the Closing. 8.2Indemnification by Buyer.Buyer shall indemnify, defend and hold harmless (i) Company, (ii) SaveDaily, (iii) each of their respective Affiliates, and (iv)each of their respective stockholders, members, partners, directors, officers, managers, employees, agents, attorneys and representatives (collectively, the “Company Indemnified Parties”), from and against any and all Losses which may be incurred or suffered by any Company Indemnified Party and which may arise out of or result from: (a)any breach of any representation, warranty, covenant or agreement of Buyer contained in this Agreement, the Merger Agreement or in any other Company Document; (b)any breach of any representation, warranty, covenant or agreement of Company contained in the Merger Agreement; (c)all activities, actions and omissions to act of Company (including for purposes hereof, TradeWarrior and its and Company’s respective Affiliates, stockholders, members, partners, directors, officers, managers, employees, agents, attorneys and representatives) arising prior to the Closing, regardless of whether or not any Loss related to any such activity, action or omission to act shall occur after the Closing. (d)any and all actions, suits, proceedings, claims, demands, assessments, judgments, costs and expenses, including, without limitation, reasonable legal fees and expenses, incurred in enforcing this indemnity and the indemnity obligations of Buyer set forth elsewhere in this Agreement. In connection with the foregoing, Buyer agrees and covenants that, notwithstanding Buyer’s indemnification obligations set forth herein, it is the intent of the parties hereto that Buyer is and shall continue to be the direct and primary obligor for all of the Indemnified Liabilities and Buyer further agrees and covenants that it shall cause all such Indemnified Liabilities to fully satisfied and discharged in accordance with their respective terms 8.3Survival of Representations and Covenants of Buyer .Notwithstanding anything to the contrary contained herein and regardless of any investigation by any Company Indemnified Party, Company, SaveDaily and the other Company Indemnified Parties shall have the right to rely fully upon the representations, warranties, covenants and agreements of the Buyer contained in this Agreement, the Merger Agreement and in any agreement, instrument or other document delivered by Buyer or any of its representatives in connection with the transactions contemplated by this Agreement and the Merger Agreement.Each representation, warranty, covenant and agreement of Buyer contained herein and in the Merger Agreement shall survive the execution and delivery of this Agreement and the Closing, and shall thereafter terminate and expire when a claim thereon is barred by the applicable statute of limitations (including extensions and waivers thereof). 9 ARTICLE IX TERMINATION; REMEDIES 9.1Termination.This Agreement may be terminated at any time prior to the Closing: (a)by the mutual written consent of the parties hereto; or (b)by Buyer, on the one hand, or by Company, on the other hand, if the Closing shall not have occurred August29, 2011; provided, however, that the right to terminate this Agreement pursuant to this Section 9.1(b) shall not be available to any party or parties whose failure to fulfill any obligation under this Agreement shall have been the cause of, or shall have resulted in, the failure of the Closing to occur on or prior to such date; or (c)by Company, upon the breach in any material respect of any of the representations and warranties of Buyer contained herein or the failure by Buyer to perform and comply in any material respect with any of the agreements and obligations required by this Agreement to be performed or complied with by Buyer, provided that such breach or failure is not cured within 30 calendar days of Buyer’s receipt of a written notice from Company that such a breach or failure has occurred. 9.2Effect of Termination.In the event of the termination of this Agreement in accordance with Section 9.1, this Agreement shall become void and have no effect, with no liability on the part of any party or its Affiliates, directors, officers, employees, stockholders or agents in respect thereof; provided, however that nothing herein shall relieve any party hereto from liability for any breach of this Agreement. 9.3Attorneys’ Fees.If Company or Buyer shall bring an action against the other by reason of any alleged breach of any covenant, provision or condition hereof, or otherwise arising out of this Agreement, the unsuccessful party shall pay to the prevailing party all reasonable attorneys’ fees and costs actually incurred by the prevailing party, in addition to any other relief to which it may be entitled. ARTICLE X EXPENSES; CONFIDENTIALITY 10.1Expenses of Sale.Each of the parties hereto shall bear their own direct and indirect expenses incurred in connection with the negotiation and preparation of this Agreement and the consummation and performance of the transactions contemplated herein and therein. 10.2Confidentiality.Except in connection with any dispute between the parties and subject to any obligation to comply with (i)any Applicable Law (ii)any rule or regulation of any Authority or securities exchange or (iii)any subpoena or other legal process to make information available to the Persons entitled thereto, whether or not the transactions contemplated herein shall be concluded, all information obtained by any party about any other, and all of the terms and conditions of this Agreement, shall be kept in confidence by each party, and each party shall cause its stockholders, directors, officers, managers, employees, agents and attorneys to hold such information confidential. 10 ARTICLE XI NOTICES 11.1Notices.All notices, requests and other communications hereunder shall be in writing and shall be delivered by courier or other means of personal service (including by means of a nationally recognized courier service or professional messenger service), or sent by facsimile or mailed first class, postage prepaid, by certified mail, return receipt requested, in all cases, addressed to: If to Buyer, to: Damon Deru 2858 W. 2495 S. ­­­­­Syracuse, Utah 84075 Telephone:801-725-2337 With a copy (not constituting notice) to: Leonard Neilson 8160 South Highland Drive, #104 ­­­­­Sandy, Utah 84093 Telephone:801-733-0800 Attention:Leonard Neilson If to Company, to: Nine Mile Software, Inc. c/o SaveDaily.com Inc. 3020 Old Ranch Parkway, Suite 140, Seal Beach, California 90740 Telephone:562-795-7500 Attention:Jeff Mahony, Chief Executive Officer With a copy (not constituting notice) to: The Law Offices of Aaron A. Grunfeld & Associates Murdock Plaza 10900 Wilshire Boulevard, Suite 500 Los Angeles, California 90024 Telephone:(310) 788-7577 Attention:Aaron A. Grunfeld, Esq. All notices, requests and other communications shall be deemed given on the date of actual receipt, delivery or refusal as evidenced by written receipt, acknowledgement or other evidence of actual receipt or delivery to the address specified above.In case of service by facsimile, a copy of such notice shall be personally delivered or sent by registered or certified mail, in the manner set forth above, within three Business Days thereafter.Any party hereto may from time to time by notice in writing served as set forth above designate a different address or a different or additional Person to which all such notices or communications thereafter are to be given. 11 ARTICLE XII MISCELLANEOUS 12.1Further Assurances.Each of the parties shall use its reasonable and diligent best efforts to proceed promptly with the transactions contemplated herein, to fulfill the conditions precedent for such party’s benefit or to cause the same to be fulfilled and to execute such further documents and other papers and perform such further acts as may be reasonably required or desirable to carry out the provisions hereof and the transactions contemplated herein. 12.2Modifications and Amendments; Waivers and Consents.At any time prior to the Closing Date or termination of this Agreement, Buyer, on the one hand, and Company, provided that it has obtained the consent of SaveDaily, on the other hand, may, by written agreement: (a)modify or amend the provisions of this Agreement; (b)extend the time for the performance of any of the obligations or other acts of the other parties hereto; (c)waive any inaccuracies in the representations and warranties made by the other parties contained in this Agreement or any other agreement or document delivered pursuant to this Agreement; and/or (d)waive compliance with any of the covenants or agreements of the other parties contained in this Agreement.However, no such waiver shall operate as a waiver of, or estoppel with respect to, any subsequent or other failure.Whenever this Agreement requires or permits a waiver or consent by or on behalf of any party hereto, such waiver or consent shall be given in writing. 12.3Entire Agreement.This Agreement and the agreements, documents and instruments to be executed and delivered pursuant hereto or referred to herein are intended to embody the final, complete and exclusive agreement among the parties with respect to the purchase of the Purchased Shares and related transactions; are intended to supersede all prior agreements, understandings and representations written or oral, with respect thereto; and may not be contradicted by evidence of any such prior or contemporaneous agreement, understanding or representation, whether written or oral. (a)Governing Law and Venue.This Agreement is to be governed by and construed in accordance with the laws of the State of California applicable to contracts made and to be performed wholly within the State of California, and without regard to the conflicts of laws principles thereof. 12 12.4Assignment.This Agreement shall be binding upon, shall inure to the benefit of, and shall be enforceable by the parties hereto and their permitted successors and assigns. 12.5Counterparts.This Agreement may be executed simultaneously in any number of counterparts, each of which shall be deemed an original of the party or parties who executed such counterpart but all of which together shall constitute one and the same instrument.In making proof of this Agreement it shall not be necessary to produce or account for more than one counterpart evidencing execution by each party hereto. Delivery of an executed counterpart of a signature page to this Agreement or any Transaction Document by facsimile shall be as effective as delivery of a manually executed counterpart of any such agreement. 12.6Section Headings.The section headings of this Agreement are for convenience of reference only and shall not be deemed to alter or affect any provision hereof. 12.7Severability.In the event that any provision or any part of any provision of this Agreement shall be void or unenforceable for any reason whatsoever, then such provision shall be stricken and of no force and effect.However, unless such stricken provision goes to the essence of the consideration bargained for by a party, the remaining provisions of this Agreement shall continue in full force and effect, and to the extent required, shall be modified to preserve their validity. 12.8No Third-Party Rights.Except as otherwise set forth in this Agreement, no rights or remedies under or by reason of this Agreement shall be conferred on any Persons other than the parties hereto and their respective successors and assigns, nor is anything in this Agreement intended to relieve or discharge the obligation or liability of any third Persons to any party to this Agreement, nor shall any provision give any third Persons any right of subrogation over or action against any party to this Agreement. 12.9Construction.The language in all parts of this Agreement shall in all cases be construed simply, according to its fair meaning, and not strictly for or against any of the parties hereto.Without limitation, there shall be no presumption against any party on the ground that such party was responsible for drafting this Agreement or any part thereof. 12.10Advice of Counsel.Each party acknowledges that such party has consulted with or has had the opportunity to consult with and be represented by independent counsel of such party’s own choice concerning this Agreement, and each party acknowledges that such party has carefully read and fully understands this Agreement, is fully aware of the contents thereof and its meaning and legal effect, and has entered into it free from coercion, duress or undue influence. [remainder of page intentionally left blank – signature pages follow] 13 IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of the day and year first above written. BUYER: DAMON DERU, an individual /s/ Damon Deru COMPANY: NINE MILE SOFTWARE, INC., a Nevada corporation By: /s/ Jeff Mahony Jeff Mahony, Chief Executive Officer
